 1
 2
 3
 4
 5
 6
 7
                                 UNITED STATES DISTRICT COURT
 8
                                EASTERN DISTRICT OF CALIFORNIA
 9
10
     JORGE CORENA,                                Case No. 1:16-cv-01025-LJO-EPG (PC)
11
                   Plaintiff,                     ORDER DENYING PLAINTIFF’S REQUEST
12                                                FOR TRANSCRIPT OF CONFIDENTIAL
           v.                                     SETTLEMENT TERMS AND
13                                                PROCEEDINGS
     RODRIGUEZ, et al.,
14                                                (ECF NO. 109)
                 Defendants.
15
16
17
18          Jorge Corena (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in

19   this civil rights action filed pursuant to 42 U.S.C. § 1983. The case was voluntarily dismissed

20   pursuant to a settlement (ECF Nos. 105 & 107), and was closed (ECF No. 108).

21          On June 17, 2019, Plaintiff filed a request for transcript of confidential settlement terms

22   and proceedings. (ECF No. 109). Plaintiff asks the Court to provide him with a copy of the

23   transcript of the settlement conference that took place on June 6, 2019, before Magistrate Judge

24   Jeremy D. Peterson.

25          Plaintiff’s request will be denied. Plaintiff has cited no legal authority requiring the

26   Court to pay for a copy of a transcript in a case that has settled and been voluntarily dismissed,

27   and the Court is aware of none.

28          If Plaintiff wishes to obtain a copy of the transcript, he may place an order with the

                                                      1
 1   Electronic Court Recorder Operator. In this instance, if Plaintiff wants to obtain a copy of the
 2   transcript, he should write to Otilia Rosales, ECRO, 2500 Tulare Street, Fresno, CA, 93721,
 3   Room 1501. The correspondence should include the case name, case number, date of hearing,
 4   and the portion(s) of the transcript that Plaintiff wishes to order. Mrs. Rosales can provide
 5   further information regarding the cost of obtaining this transcript. The Court notes that the
 6   transcript is not currently available through the Court’s online electronic filing system.
 7          Accordingly, based on the foregoing, IT IS ORDERED that Plaintiff’s request for
 8   transcript of confidential settlement terms and proceedings is DENIED.
 9
     IT IS SO ORDERED.
10
11
        Dated:     June 18, 2019                                /s/
12                                                        UNITED STATES MAGISTRATE JUDGE

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      2
